 

Exhibit 10.62

 

 [logo.jpg]

 



  

17672 Laurel Park Drive N     November 29, 2011 Suite 400E     Mr. Rande Somma
Livonia, MI 48152 794 Palms Rd.   Bloomfield Hills, MI 48304  



  

Dear Rande,

 

This is to confirm our offer of the position of Senior Adviser to the Board of
Directors of Tower International, Inc. ("Tower" or the "Company"). As Senior
Adviser, your intended role is to advise the Board. Subject to any applicable
attorney-client privilege or privacy concerns, you will receive all materials
submitted to the Board and will be invited to attend all meetings of the Board.
The term of this agreement will be from January 3, 2012 through December 31,
2012 and any extension of the term must be mutually agreed by November 1, 2012.
You, as well as the Company, would be free to terminate the relationship at any
time.

 

As Senior Adviser to the Board, your Annual Retainer Fee will be $150,000,
payable on a monthly basis. Of course, you will be reimbursed for all
appropriate travel and business expenses that you incur in the course of
performing your duties, in accordance with Tower policy. In accepting this
offer, you agree that all disclosed matters remain confidential without the need
for any additional formal written agreement.

 

To accept the position of Senior Adviser, please sign and return the attached.

 

Simultaneously, this letter serves as timely written notice to you that the
Service Agreement between Tower Automotive, LLC and RANDE SOMMA & ASSOCIATES
LLC, dated December 1, 2007 and subsequently amended, will expire without offer
of renewal, effective January 2, 2012.

 

Do not hesitate to contact me or Bill Cook with any questions.

 

Sincerely,

 

/s/ Mark Malcolm

Mark Malcolm

President & CEO

Tower International, Inc.

 

 

 

 

 

Acceptance and Consent

 

To: Tower International, Inc. ("Tower")

 

I hereby accept the position of Senior Adviser to Tower's Board of Directors and
agree to be named and listed as such in Company documents and public filings.

 

 

  Signature: /s/ Rande Somma         Name: Rande Somma     Rande Somma &
Associates LLC         Date: Dec/5/2011

 

 



